CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF2002 In connection with the annual report of Equal Energy Ltd. on Form40-F for the fiscal year ended December31, 2011 as filed with the Securities and Exchange Commission on the date hereof (the"Report"), I, Wendell Chapman, Chief Financial Officer of Equal Energy Ltd., certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002,that: The Report fully complies with the requirements of Section13(a) or15(d) of the Securities Exchange Act of 1934;and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of theCorporation. Signed “Wendell Chapman” Wendell Chapman Senior Vice President Finance and Chief Financial Officer of Equal Energy Ltd. March21, 2012
